DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. (US 2011/0218423 A1).
With respect to claim 1, Hsieh et al. disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system, wherein a robotic device (robot arm - 60) with a kinematic chain of moving components has a tactile connection with the patient (22), and wherein the tactile connection is maintained at least for a prespecified period, the method comprising: acquiring measured values by sensors (52) of the robotic device; evaluating the measured values and forwarding the 
With respect to claim 13, Hsieh et al. disclose a method for recording image data of a moving region of interest of a patient by a medical imaging system, wherein a robotic device (robot arm - 60) with a kinematic chain of moving components has a tactile connection with the patient (22), and wherein the tactile connection is maintained at least for a prespecified period, the method comprising: recording image data from the region of interest by the medical imaging system; and acquiring measured values by sensors (52) of the robotic device, wherein the measured values are subsequently evaluated and forwarded to the medical imaging system, wherein the evaluated measured values comprise information on a movement of the region of interest, a position of the region of interest, or a combination thereof, wherein the recorded image data is processed using the evaluated measured values (paragraphs 0007+).
With respect to claim 15, Hsieh et al. disclose a medical imaging system for an acquisition of image data of a cyclically moving region of interest of a patient, the medical imaging system comprising: an imaging unit (CT imaging system - 10) for recording image data from the region of interest; a robotic device (robot arm - 60) with a kinematic chain of moving components comprising a force sensor system, a torque sensor system, a position sensor system (52), or a combination thereof for recording measured values comprising information on a movement of the region of interest, a 
With respect to claim 2, Hsieh et al. disclose wherein the moving region of interest is a cyclically moving region of interest (paragraph 0004 - cardiac CT imaging & paragraphs 0007+).
With respect to claim 3, Hsieh et al. disclose wherein the tactile connection is maintained at least for a prespecified period by conjoint movement of the moving components (paragraphs 0027+).
With respect to claims 4 and 14, Hsieh et al. disclose wherein the medical imaging system (10) comprises an X-ray source (14) and an X-ray detector (18), and wherein the recording of the image data comprises an irradiation of the region of interest by the X-ray source and the recording of the irradiated region of interest by the X-ray detector.
With respect to claim 5, Hsieh et al. disclose wherein the irradiation of the region of interest and the recording of the image data is gated in dependence on the movement of the region of interest, positional data from the region of interest, or a combination thereof (paragraph 0007 - “It would therefore be desirable to design an apparatus and method of acquiring mechanical motion data, rather than inferring mechanical motion data, for physiologically gating CT and other image modality 
With respect to claim 6, Hsieh et al. disclose wherein at least one projection recording of the region of interest is recorded at a predetermined time and/or a predetermined phase of a cyclic movement of the region of interest (paragraphs 0004 & 0007+).
With respect to claim 7, Hsieh et al. disclose wherein at least two projection recordings of the region of interest are recorded at the same time and/or a same phase of a cyclic movement of the region of interest (paragraphs 0007+).
With respect to claims 9 and 18, Hsieh et al. disclose processing the recorded image data using the evaluated measured values (paragraphs 0007+).
With respect to claim 10, Hsieh et al. disclose wherein the measured values are acquired by a force sensor system of the robotic device, a torque sensor system of the robotic device, a position sensor system (52) of the robotic device, or a combination thereof.
With respect to claim 11, Hsieh et al. disclose wherein the robotic device comprises an end effector (52) at one end of the robotic device, wherein the end effector is configured to be in tactile contact with the patient (22).
With respect to claim 16, Hsieh et al. disclose wherein the imaging unit (10) comprises an X-ray source (14) for emitting X-rays and an X-ray detector (18) for recording the image data of the irradiated region of interest, and wherein the control unit 
With respect to claim 17, Hsieh et al. disclose wherein the control unit is configured to control the irradiation of the region of interest and the recording of the image data gated in dependence on the evaluated measured values (paragraphs 0007+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2011/0218423 A1) as applied to claims 1, 4, 7, and 15-16 above, and further in view of Johnson et al. (US 2017/0020630 A1).
With respect to claims 8 and 19, Hsieh et al. teach that a GPS network may be included to provide positional and orientation feedback for image registration (paragraph 0048).  Hsieh et al. do not specifically disclose a registration unit for performing 2D-2D-3D registration between two 2D projection recordings recorded from different projection directions at a same time and/or a same phase of the cyclic movement of the region of interest and a 3D volume image of the region of interest.  Johnson et al. disclose this (paragraphs 0071+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to include a registration unit for .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2011/0218423 A1) as applied to claims 1 and 11 above, and further in view of Mittelstadt et al. (USPN 6,322,567 B1).
With respect to claim 12, Hsieh et al. do not specifically disclose wherein the end effector comprises a toothed sleeve configured to be in contact with a bone of the patient.  Hsieh et al. use cardiac CT for the examples, but disclose embodiments other than cardiac CT studies are applicable (paragraph 0044).  Mittelstadt et al. disclose a bone motion tracking system including a bone coupling device (48) configured to be in contact with a bone of the patient (column 8, lines 15+).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Hsieh et al. to have the end effector comprise a toothed sleeve configured to be in contact with a bone of the patient, depending on the specific application being done.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497.  The examiner can normally be reached on 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 19, 2021